Title: Enclosure: Jefferson’s Outline of Policy Contingent on War between England and Spain, 12 July 1790
From: Jefferson, Thomas
To: Washington, George


EnclosureJefferson’s Outline of Policy Contingent on Warbetween England and Spain

Heads of consideration on the conduct we are to observe in the war between Spain and Gr. Britain and particularly should the latter attempt the conquest of Louisiana and the Floridas.
The dangers to us should Great Britain possess herself of those countries.


She will possess a territory equal to half ours, beyond the Missisipi
She will seduce that half of ours which is on this side the Missisipi


by her language, laws, religion, manners, government, commerce, capital.
by the possession of N. Orleans, which draws to it the dependance of all the waters of Misspi
by the markets she can offer them in the gulph of Mexico and elsewhere.


She will take from the remaining part of our States the markets they now have for their produce by furnishing those markets cheaper with the same articles. Tobacco, rice, indigo, bread, lumber, naval stores, furs.
She will have then possessions double the size of ours, as good in soil and climate.
She will encircle us compleatly, by these possessions on our landboard, and her fleets on our sea-board.
Instead of two neighbors balancing each other, we shall have one, with more than the strength of both.


 Would the prevention of this be worth a war?
              
                
                  Consider our abilities to take part in a war.
                  
                    
                      Our operations would be by land only.
                      How many men should we need to employ?—Their cost?
                      Our resources of taxation and credit equal to this.
                    
                  
                  Weigh the evil of this new accumulation of debt
                  
                    
                      Against the loss of markets, and eternal expence and danger from so overgrown a neighbor.
                    
                  
                  But this is on supposition that France as well as Spain shall be engaged in the war. For with Spain alone, the war would be unsuccessful, and our situation rendered worse.
                
              
              No need to take a part in the war as yet. We may chuse our own time.
              

Delay gives us many chances to avoid it altogether.


In such a choice of objects, Gr. Britain may not single out Louisiana and the Floridas.
 She may fail in her attempt on them.
 France and Spain may recover them.

 If all these chances fail, we should have to re-take them.

The difference between retaking, and preventing, overbalanced by the benefits of delay.
Delay enables us to be better prepared:


To obtain from the allies a price for our assistance.

 Suppose these our ultimate views. What is to be done at this time?


1. As to Spain?


 If she be as sensible as we are that she cannot save Louisiana and the Floridas,

Might she not prefer their Independance to their Subjection to Grt. Britain?
Does not the proposition of the Ct. d’Estaing furnish us an opening to communicate our ideas on this subject to the court of France, and thro them to that of Madrid? And our readiness to join them in guaranteeing the independance of those countries?
This might save us from a war, if Gr. Britain respects our weight in a war.


And if she does not, the object would place the war on popular ground with us.
 2. As to England? Say to Beckwith


‘that as to a Treaty of commerce, we would prefer amicable, to adversary arrangements, tho the latter would be infallible, and in our own power:
That our ideas are that such a treaty should be founded in perfect reciprocity; and would therefore be it’s own price:
That as to an Alliance, we can say nothing till it’s object be shewn, and that it is not to be inconsistent with existing engagements:
That in the event of war between Gr. Brit. and Spain we are disposed to be strictly neutral:
That however, we should view with extreme uneasiness any attempts of either power to seize the possessions of the other on our frontier, as we consider our own safety interested in a due balance between our neighbors.’ [It might be advantageous to express this latter sentiment, because if there be any difference of opinion in their councils, whether to bend their force against North or South America, or the islands, (and certainly there is room for difference) and if these opinions be nearly balanced, that balance might be determined by the prospect of having an enemy the more or less, according to the object they should select.]


Th: Jefferson July. 12. 1790.

